DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed 12/03/2020. Claims 1-20 are filed.

Priority
No priority is being claimed.

Information Disclosure Statement
No IDS has been filed to the date.

Subject Matter Eligibility and Patentability 
Claims 1-20 are categorically subject matter eligible. Claims 1-20 do not recite any limitation directed to any of the abstract idea groupings defined in 2019 Revised PEG. As such, claims 1-20 are patent eligible. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9, 11-12, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartmann, AU2017/384385B2.

Per claim 1, Hartmann discloses a method, comprising: 
receiving, at an information handling device connected to a network of other devices, a user command to initiate an action, wherein the action is associated with a real- world physical object (By way of the operating appliance, preparation prescripts or recipes can be transmitted to the drinks preparation machine – Hartmann: page 1 – Note: user initiating a coffee/drink dispenser using their mobile phone); 
transmitting, to another device associated with the network, details associated with the action, wherein the another device is associated with an authorized user (a receiving step for receiving, by the communication unit, an activation command for activating a certain action in the drinks preparation machine, and authentication information – Hartmann: at least pages 2-3); 
determining, by monitoring for an authorization indication from the another device, whether the information handling device is authorized to initiate the action (an examination step for examining, based upon the authentication information, whether the activation command originates from an operating appliance that has been assigned an authorization to activate said certain action in the drinks preparation machine, said certain action being a machine action by which the base unit of the drinks preparation machine is activated – Hartmann: at least pages 2-3 – Note: assignment can be realised in the drinks preparation machine in different manners, for example in a list which contains several pairs of authentication information and authorisations, by which means an authorisation is assigned to authentication information by way of each pair [of devices]); and 
initiating the action responsive to identifying receipt of the authorization indication from the another device (only in a case that the operating appliance has been assigned the authorization to activate said certain action. Carrying out said action, in particular a production step for producing the total product – Hartmann: at least pages 2-3).

Per claim 11, it recites an information handling device, comprising: 
a processor; a memory device that stores instructions executable by the processor (An operating appliance 4a, 4b, 4c which can be mobile and portable, for example a mobile telephone or smartphone, or a dedicated device which is only provided for operation of the drinks preparation machine 1 – Hartmann: page 10 and Fig. 1) to perform the method steps recited in claim 1.
Therefore, claim 11 is rejected based on the same analysis set forth in the rejection of claim 1 above. 

Per claim 20, it recites a product, comprising: 
a storage device that stores code (control unit 12 – Hartmann: Fig. 1), the code being executable by a processor (memory 131 – Hartmann: Fig. 1) and comprising: code for performing the method of claim 1.
Therefore, claim 20 is rejected based on the same analysis set forth in the rejection of claim 1 above. 

Per claims 2 and 12, Hartmann discloses features of claims 1 and 11, wherein the details are selected from the group consisting of: real-world physical object description information, real-world physical object status information, real-world physical object quantity information, real-world physical object value information, and real-world physical object owner information (The operating unit 4 transmits information which represents the detected user inputs such as quantity shares, selection of the receptacle or total quantity, temperature selection etc., to the drinks preparation machine 1 in a direct manner via the third communication connection 53 or indirectly via the second communication connection 52 and the first communication connection 51 – Hartmann: page 14 – Note: typically data which is representative of a receptacle selection or total volume, absolute or relative quantity shares and optionally further parameters of part-products, such as for example temperature, sequence of preparation of part-products, name of the drink, name of the user, preparation hints and recommendations, capsule preference, is transmitted to the drinks preparation machine).

Per claims 5 and 15, Hartmann discloses features of claims 1 and 11, further comprising: 
accessing, in an accessible data store, a set of action initiating authorizations (at least one upper authorisation and one lower authorisation are stored in the drinks preparation machine, and the drinks preparation machine is designed for carrying out machine actions by way of actuators of the drinks preparation machine, wherein • only the upper authorisation includes that at least one machine action, in particular a production step, is permitted to be activated; • the lower authorisation includes that no machine action, in particular a production step, is permitted to be activated – Hartmann: pages  4-5- Note: operating appliances with an upper authorisation being authorised to activate machine actions, but not those with a lower authorisation; and 
determining, using a processor, whether the action is listed in the set (the examination step comprises the following steps which are carried out in the drinks preparation machine: • determining, on the basis of the authentication information, an authorisation which is assigned to the authentication information; • examining whether this authorisation permits the activation of the certain action, in particular of the remote activation of a production. The determining of the authorisation on the basis of the authentication information can be effected by way of the authentication information being compared to one or more pieces of authentication information which are stored in the drinks preparation machine and to each of which an authorisation is assigned. This assignment can be realised in the drinks preparation machine in different manners, for example in a list which contains several pairs of authentication information and authorisations, by which means an authorisation is assigned to authentication information by way of each pair – Hartmann: pages 4-5);
wherein the initiating comprises initiating the action responsive to further determining that the action is listed in the set (the authentication information represents the fact that an operating appliance belongs to a certain group of operating appliances which all have the same authorisation. Thus an authorisation which is stored in the drinks preparation machine and is assigned to the authentication information can thereby be determined after the drinks preparation machine has received certain authentication information. This authorisation applies to all operating appliances of this group. Then, in accordance with this authorisation, one can determine whether a certain action or read or write access is permitted to be activated in the drinks preparation machine by the operating appliance – Hartmann: page 7).

Per claim 6, Hartmann disclose the method of claim 1, wherein the information handling device is stationary (An operating appliance 4a, 4b, 4c …can be …a dedicated device which is only provided for operation of the drinks preparation machine 1 – Hartmann: page 10), and wherein the action is a short range wireless transmission between the information handling device and a target device (the communication unit 15 can communicate with the operating unit 4 in a wireless manner (for example by way of Wi-Fi, Bluetooth, NFC, etc.) or in a wire-connected manner (for example by way of USB) – Hartmann: page 12). 

Per claims 7 and 16, Hartmann discloses features of claims 1 and 11,  wherein the initiating comprises presenting, using an output device associated with the information handling device, an authorization confirmation indicating that authorization was received to initiate the action (determining, on the basis of the authentication information, an authorisation which is stored in the drinks preparation machine 1 and which specifies whether a certain action, in particular the activation of a manufacturing step is permitted to be activated. … If the operating appliance 4a, 4b, 4c is authorised: • Confirmation step 64 (optional), manufacturing step 65, and subsequent steps as already described with regard to Fig. 2…. Completion confirmation step 67, in which a completion confirmation that the production of the total product is completed is sent by way of a commutation unit 15. The operating appliance 4 shows a corresponding display for the user – Hartmann: pages 16-17 – Note: the confirmation step follows the examination step that determines if the operating appliance is authorized to initiated the dispensing).

Per claims 9 and 18, Hartmann discloses features of claims 7 and 16, wherein the initiating further comprises: 
presenting, using the output device and as part of the authorization confirmation, a passcode to a provider of the user command (first operating appliance transmits the remote authentication information to the second operating appliance via a communication which only operates within short-range… displaying a character string on a display of thefirst operating appliance – Hartmann: page 7); 
determining whether the passcode was entered into an input device associated with the information handling device (manually inputting this code at the second operating appliance… the assignment of an authorisation to an operating appliance is realised by way of operating appliances of the same authorisation using the same (i.e. a common) authentication information and an authorisation which is stored in the drinks preparation machine being assigned to this (common) authentication information – Hartmann: page 7 – Note: the authentication information represents the fact that an operating appliance belongs to a certain group of operating appliances which all have the same authorisation. Thus an authorisation which is stored in the drinks preparation machine and is assigned to the authentication information can thereby be determined after the drinks preparation machine has received certain authentication information. This authorisation applies to all operating appliances of this group); and 
completing the action responsive to determining that the passcode was entered into the input device (in accordance with this authorisation, one can determine whether a certain action or read or write access is permitted to be activated in the drinks preparation machine by the operating appliance – Hartmann: page 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann, AU2017/384385B2 in view of Kolls, WO9618980A1.

Per claims 3 and 13, Hartmann discloses features of claims 1 and 11.
Hartmann is not relied on to explicitly disclose but Kolls discloses wherein the initiating the action comprises maintaining authorization for the action for a predetermined period of time (a timeout feature terminates a transaction if no action is taken within a preset period of time…decision block 484 determines if there is any time remaining within the preset period. If there is time remaining, a text message is displayed on display 14 advising the user of the amount of time remaining from the time interval purchased by the user – Kolls: page 9 and 25-26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann in view of Kolls to include maintaining authorization for the action for a predetermined period of time.
One of ordinary skill in the art would have been motivated because it would allow terminating a transaction if no action is taken within a preset period of time which would prevent another user using an authorized credit still left on the machine if the user walks away – Kolls: page 9.

Per claims 4 and 14, Hartmann discloses features of claims 3 and 13,  further comprising dynamically activating a protection protocol responsive to identifying that the action has not been completed (If the production has not taken its course in an error-free manner, • Production error message step 68, in which a production error message that an error has occurred on production of the total product is sent by way of the communication unit 15. The production error message can comprise information on the type of error and/or its remedying or refer to such information which for example is stored and displayed in the operating appliance 4. • Production error remedying step 69, in which a remedying of the error can be carried out by the user on the basis of the production error message – Hartmann: page 15). 
Hartmann is not relied on to explicitly disclose activating a protection protocol due to action not completing in a predetermined period of time but Kolls is directed to solving the same problem in the context of vending read-world objects and discloses activating a protection protocol due to action not completing in a predetermined period of time (a timeout feature terminates a transaction if no action is taken within a preset period of time…decision block 484 determines if there is any time remaining within the preset period. If there is time remaining, a text message is displayed on display 14 advising the user of the amount of time remaining from the time interval purchased by the user – Kolls: page 9 and 25-26).
The same motivation to modify Hartmann in view of Kolls applied to claim 3 above applies here.

2.	Claim(s) 8,10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann, AU2017/384385B2 in view of JP2018520952A, (JP’952 hereinafter).

Per claims 8 and 17, Hartmann discloses features of claims 7 and 16.
Hartmann is not relied on to explicitly disclose but JP’952 discloses wherein the initiating further comprises: 
presenting, using the output device and as part of the authorization confirmation, a visual code (the smart cup 110 may include a smart cup tag 111 configured to interact with a smart cup tag reader / writer… ( the smart cup tag 111 includes a unique smart cup tag identifier (also referred to as a “smart cup identifier”) and a security token (“dynamic token”, “dynamic security token”, And / or “dynamic value”) – JP’952: Figure 1 and the related text – Note: System 100 may include a number of beverage dispensers 120A-120E communicatively coupled to a dispenser and a smart cup network computer (DSNC) 130. The DSNC 130 may communicatively couple one or more beverage dispensing devices to one or more dispensing devices and smart cup application computers (DSACs) 140A-140C.  The smart cup 110 may include a visible identifier 112 (and / or a visible code) that allows the smart cup 110 to be identified by other smart cup readers that are not limited to tag readers. For example, a Data Matrix .sup.TM barcode, QR code, alphanumeric string, unique graphic, or other visible identifier is printed or displayed on the smart cup 110 (e.g., on the outer surface of the smart cup 110)); 
determining whether the visual code was captured by the another electronic device (A visual detector or reader (e.g., a camera with an associated processor) captures the visible identifier 112, decodes or otherwise processes the captured visual identifier, and identifies the smart cup 110 Can make it possible - JP'952: Figure 1 and the related text); and 
completing the action responsive to receiving an indication that the visual code was captured (the DSNC 130 verifies the authenticity of the smart cup identifier and the dynamic security token. The DSNC 130 may then determine a dispensing decision based on the usage conditions associated with the verified smart cup. Additional details regarding the validation and dispensing decision process are provided with reference to FIG. 7 – JP’952: Figures 6 and 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann in view of JP’952 to include presenting, using the output device and as part of the authorization confirmation, a visual code; determining whether the visual code was captured by the another electronic device; and completing the action responsive to receiving an indication that the visual code was captured.
One of ordinary skill in the art would have been motivated because it would allow “identifying registered consumers associated with the smart cup provides a more secure beverage dispensing device that can be installed in the public with minimal monitoring” – JP’952: abstract.

Per claims 10 and 19, Hartman discloses features of claims 1 and 11.
Hartmann is not relied on to explicitly disclose but JP’952 discloses wherein the initiating comprises delaying initiation of the action until a real-world object presence confirmation is received from an authorized user of the information handling device (the user can place the user's portable item (e.g., card with an embedded smart cup tag, bracelet, phone, watch, etc.) on the smart cup tag reader to initiate a dispensing operation. Or you can swipe nearby – JP’952: Detailed Description – Note: this feature inherently delays initiating since it would not initiate unless the tag reader reads/detects presence of the smart tag).
The same motivation to modify Hartmann in view of JP’952 applied to claim 8 above applies here.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karnik (US2021/0065172) disclose upon receipt of customer OTP from customer, the method includes locking an online purchase order of item for the set price based on one or more conditions. Payment transaction from payment card is actuated after a time period of locking the online purchase order based on the one or more conditions. 
Patel (US2017/0161706) discloses in response to receiving information about first set of remotely-configured options, displaying user interface objects that allow for selection of respective options in the first set of remotely-configured options. After detecting a selection of a first user interface object, receiving, from the server, specifications regarding electric pulses to be provided to the unattended machine by a pulse-providing device. After sending an authorization grant and the specifications to the pulse-providing device, the method includes: receiving an indication that the electric pulses were provided to the unattended machine according to the specifications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Primary Examiner, Art Unit 2494